t c summary opinion united_states tax_court mario marquette and shoneisha myers petitioners v commissioner of internal revenue respondent docket no 14323-06s filed date mario marquette and shoneisha myers pro_se beth a nunnink for respondent wells judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any 1all section references are to the internal_revenue_code in effect for the year in issue other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure and an addition_to_tax of dollar_figure with regard to petitioners’ federal_income_tax for after concessions the issues we must decide are whether petitioners are entitled to deduct certain expenses for petitioner husband’s used car sales business in excess of those previously allowed by respondent whether petitioners are entitled to deduct certain expenses for a real_estate business reported on a schedule c profit or loss from business attached to their return and whether petitioners are liable for the accuracy-related_penalty under sec_6662 background some of the facts and certain exhibits were stipulated by the parties we incorporate the parties’ stipulations of fact in this summary opinion and the parties’ stipulations of fact are found accordingly at the time they filed their petition in the instant case petitioners resided in tennessee petitioners timely filed their tax_return petitioners attached to their return a schedule c for a real_estate property business on the schedule c petitioners failed to include the 2petitioners concede that they received gross_receipts of dollar_figure in the schedule c auto sales business gross_receipts and expenses for petitioner husband’s used car sales business petitioners maintained no books or ledgers in regard to their businesses petitioners dealt primarily in cash debit card charges and checks in a form 1040x amended u s individual_income_tax_return that petitioners gave respondent after the notice_of_deficiency was sent to petitioners petitioners claimed that they are entitled to certain expenses petitioners assert that the form 1040x should be accepted as the correct activity in the form 1040x petitioners included dollar_figure of gross_receipts from the used auto sales business on the form 1040x petitioners also reported the following amounts on a schedule c cost_of_goods_sold of dollar_figure advertising expenses of dollar_figure car and truck expenses of dollar_figure legal and professional services expenses of dollar_figure telephone expenses of dollar_figure and office expenses of dollar_figure in the notice_of_deficiency respondent disallowed the claimed deductions for the real_estate property business included the income of dollar_figure for the used car sales business allowed dollar_figure for cost_of_goods_sold and allowed deductions of dollar_figure for repairs and maintenance dollar_figure for commissions and fees and dollar_figure for cost of labor discussion generally deductions are a matter of legislative grace and the burden of clearly showing the right to claimed deductions is on the taxpayer 290_us_111 sec_162 allows the deduction of ordinary and necessary expenses_incurred while carrying_on_a_trade_or_business cost_of_goods_sold is an offset to gross_receipts in determining gross_income sec_1_61-3 income_tax regs accordingly cost_of_goods_sold is not treated as a deduction and is not subject_to requirements for deductions contained in sec_162 and sec_274 88_tc_654 however any amount claimed as cost_of_goods_sold must be substantiated and sec_6001 requires a taxpayer to maintain adequate books of accounts or records that are sufficient to establish the amount of gross_income deductions or other matters required to be shown by such persons on their tax_return see nunn v commissioner tcmemo_2002_250 if a taxpayer establishes that a deductible expense has been paid but is unable to substantiate the precise amount the court may estimate the amount of the deductible expense bearing heavily against the taxpayer whose inexactitude in substantiating the amount of the expense is of his own making 39_f2d_540 2d cir an estimate is only possible however if the taxpayer presents evidence sufficient to provide some basis upon which an estimate can be made 85_tc_731 we address below the issues presented by the parties i cost_of_goods_sold and deductions and expenses for the used car sales business petitioners claimed the following cost_of_goods_sold and expenses in the form 1040x cost_of_goods_sold of dollar_figure advertising expenses of dollar_figure car and truck expenses of dollar_figure legal and professional services expenses of dollar_figure telephone expenses of dollar_figure and office expenses of dollar_figure as petitioners assert that the form 1040x furnished to respondent is correct we deem conceded any other_amounts claimed by petitioners a cost_of_goods_sold for cost_of_goods_sold petitioners reported inventory at the beginning of year of dollar_figure no inventory at the end of the year and cost of labor of dollar_figure for cost_of_goods_sold of dollar_figure however petitioners had previously provided to respondent cash receipts for cost of labor of dollar_figure which respondent allowed in the notice_of_deficiency respondent allowed inventory of dollar_figure and cost of labor of dollar_figure for total cost_of_goods_sold of dollar_figure petitioners offered an auto repair order dated date for a audi the record does not indicate whether the amount stated in the auto repair order was actually paid petitioners had previously provided to respondent a cash receipt dated date for the audi for dollar_figure and respondent allowed the dollar_figure for the audi in cost of labor in the notice_of_deficiency respondent allowed more cost of labor than petitioners claimed in the form 1040x petitioners dealt mainly in cash petitioners offered no documents regarding inventory and cost_of_goods_sold on the basis of the record we hold that petitioners have not shown that they are entitled to any additional cost of labor beyond the amount allowed by respondent in the notice_of_deficiency b commissions and fees in the notice_of_deficiency respondent allowed fees of dollar_figure petitioners offered receipts from a commercial appeal of those receipts respondent allowed as expenses some of the debit card charges labeled trade pub shoppers press or commercial appeal petitioners have failed to offer any invoices or receipts that show the business_purpose of the payments to trade pub shoppers press or commercial appeal petitioners used their checking account for both personal and business_expenses on the basis of the record we conclude that petitioners have failed to show that the remaining debit card charges for trade pub shoppers press and the commercial appeal were business_expenses accordingly we hold that petitioners are not entitled to any additional fees beyond the amount allowed by respondent in the notice_of_deficiency c car and truck expenses petitioners claim they are entitled to a deduction of dollar_figure for car and truck expenses petitioners offered one auto fuel receipt for dollar_figure from kroger but the record contains no evidence as to any car and truck expenses car and truck expenses are subject_to the strict substantiation requirements found in sec_274 see also sec_280f and ii the taxpayer must provide documents that corroborate by adequate_records or by sufficient evidence the amount of the expense the mileage for each business use of the automobile and the total mileage for all uses of the automobile during the taxable_period the date of the business use and the business_purpose for the use sec_1_274-5t temporary income_tax regs fed reg date the taxpayer must substantiate each element of an expenditure or use by adequate_records or by sufficient evidence sec_1 5t c temporary income_tax regs fed reg date petitioners have failed to meet the strict substantiation requirements consequently we hold that they are not entitled to deduct car and truck expenses d legal and professional services petitioners claim they are entitled to deduct expenses of dollar_figure for legal and professional services at trial petitioners offered an invoice dated date of dollar_figure for tax preparation fees petitioner husband testified that the invoice was for the tax_return however the document appears to be the tax preparation fees for petitioners’ individual income returns for and petitioners claimed tax preparation fees of dollar_figure on their schedule a of form 1040x no checks or cash receipts are in the record to show that the dollar_figure invoice actually was paid the record contains no other evidence of any expenses for legal or professional services for the used car sales business on the basis of the record we hold that petitioners are not entitled to a deduction for legal or professional services e telephone expenses petitioners claimed telephone expenses of dollar_figure cellular phones are included in the definition of listed_property for purposes of sec_274 and are thus subject_to the strict substantiation requirements of sec_274 see sec_280f gaylord v commissioner tcmemo_2003_273 a taxpayer must establish the amount of business use and the amount of total use for the property in order to substantiate the amount of expenses for listed_property nitschke v commissioner tcmemo_2000_230 sec l 274-5t b i b temporary income_tax regs supra petitioners offered records for cingular and bellsouth cellular phone accounts however petitioners offered no evidence that such phones were business phones or if they were the amount of business conducted with such phones the cingular bills appear to be for two phone numbers which appear to share minutes petitioners offered no evidence as to why two phones would be necessary for the schedule c business petitioners offered partial account information for october through date while the only payment shown on the cingular account is an dollar_figure payment on date the detailed account information shows a large portion of the calls being made between the two phones we conclude that petitioners have not shown that the cellular phones are used solely for business consequently we hold that petitioners are not entitled to deductions for the cellular phone expenses f office expenses petitioners claimed office expenses of dollar_figure computer_or_peripheral_equipment is included in the definition of listed_property for purposes of sec_274 and is thus subject_to the strict substantiation requirements of sec_274 see sec_280f petitioners offered a missing receipt affidavit for a computer and accessories that totaled dollar_figure no additional evidence was offered at trial showing that petitioners incurred expenses for a computer and accessories the receipts invoices and other records petitioners offered did not indicate that petitioners owned a computer petitioners offered no computer generated books ledgers or other records that would indicate a computer was used in petitioners’ businesses we conclude that petitioners have failed to show any business usage of a computer consequently we hold that petitioners are not entitled to deductions for the claimed office expenses ii expenses for the real_estate business on date petitioners purchased a single-family residence located pincite hanauer street memphis tennessee the hanauer property for dollar_figure petitioners converted the hanauer property to a six-unit apartment building on their return petitioners deducted expenses related to the hanauer property the costs of starting up a new income producing activity are inherently capital because they are expenses of creating or acquiring a capital_asset 93_tc_684 affd in part and remanded in part per order 10th cir date expenses must relate to trades_or_businesses functioning at the time the expenses are incurred id pincite pursuant to sec_263 capital expenses include items that would be currently deductible but for the fact they are expended for the acquisition or permanent improvement of a capital_asset a taxpayer’s pre-opening_expenses are not ordinary expenses but capital expenditures hardy v commissioner supra pincite the receipts invoices and contracts offered by petitioners relating to the hanauer property appear to relate to the conversion of the single-family residence into six apartments although petitioners claim an apartment was rented during petitioners’ return does not report any rent moreover the record shows that petitioners never obtained a certificate of occupancy for the hanauer property petitioners provided a month-to-month lease agreement dated date for apartment of the hanauer property however as stated above petitioners did not report any rental income for taxable_year on either their form_1040 u s individual_income_tax_return or their unfiled form 1040x prepared by their accountants moreover the building permit dated date specifically states it is for a single- family residence the record discloses that a permit was not requested for a multifamily residence until additionally the record does not show that any certificate of occupancy has been issued for the hanauer property the single-family permit issued in expired on date without any inspection or certificate of occupancy additionally it appears that significant work remained to be done on the hanauer property at the close of on the basis of the record we hold that petitioners have failed to prove that the hanauer property was placed_in_service during accordingly we hold that the expenses in issue are pre-opening_expenses and are capital expenditures that are not currently deductible respondent also contends that petitioners have failed to substantiate the expenses however on the basis of our holding that the expenses are all pre-opening_expenses we need not address that issue iii the accuracy-related_penalty under sec_6662 sec_6662 and b and imposes a penalty on the portion of a taxpayer’s underpayment_of_tax which is attributable to a substantial_understatement_of_income_tax negligence or disregard of rules or regulations a substantial_understatement_of_income_tax exists for any taxable_year when the amount of the understatement exceeds the greater of dollar_figure or percent of the tax required to be shown on the return sec_6662 negligence is any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard is any careless reckless or intentional disregard sec_6662 negligence includes the failure of a taxpayer to keep proper records or to substantiate his reported expenses sec_1_6662-3 income_tax regs pursuant to sec_7491 the commissioner bears the burden of production with respect to the imposition of any penalty petitioners failed to maintain books ledgers and financial records for the used car sales business and real_estate business petitioners failed to report the used car sales business on their return that they filed petitioners dealt mainly in cash and did not have receipts invoices or contracts for many of the claimed expenses on the basis of the record we conclude that petitioners were negligent consequently we hold that petitioners are liable for the penalty under sec_6662 we have considered all of the contentions and arguments of the parties and to the extent not discussed herein we conclude that they are without merit irrelevant or moot to reflect the foregoing decision will be entered for respondent
